           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 1 of 61



Attorney Grievance Commission v. John T. Riely
Misc. Docket AG No. 20, September Term 2019

Attorney Discipline – Competence, Diligence and Communication with Client –
Misrepresentations – Indefinite Suspension. An indefinite suspension with a right to
apply for reinstatement no sooner than one year is the appropriate sanction in a case in
which an experienced immigration attorney neglected to act diligently to appear on behalf
of an immigrant couple at status hearings in immigration court, failed to file a visa
extension application on a timely basis on behalf of another client, and later made
misleading statements to the latter client, an immigration enforcement agent, and Bar
Counsel to conceal some aspects of his failure to represent that client competently and
diligently.

Maryland Attorneys’ Rules of Professional Conduct 19-301.1, 19-301.3, 19-301.4(a)&(b),
19-301.16(d), 19-304.1(a), 19-308.1(a), 19-308.4(a), (c)&(d).
            Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 2 of 61



Circuit Court for Montgomery County
Case No. 471876-V
Argued: September 10, 2020
                                            IN THE COURT OF APPEALS

                                                  OF MARYLAND

                                               Misc. Docket AG No. 20

                                               September Term, 2019
                                      _____________________________________

                                      ATTORNEY GRIEVANCE COMMISSION
                                              OF MARYLAND

                                                         v.

                                                  JOHN T. RIELY
                                      _____________________________________

                                                       Barbera, C.J.,
                                                       McDonald
                                                       Watts
                                                       Hotten
                                                       Getty
                                                       Booth
                                                       Biran,

                                                            JJ.
                                      ______________________________________

                                               Opinion by McDonald, J.
                                                  Watts, J., dissents.
                                      ______________________________________

                                              Filed: November 25, 2020
              Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 3 of 61



       In the practice of law it is often the case, as the saying goes, that the devil is in the

details.   A lawyer’s failure to attend to mundane aspects of representation can be

detrimental to the client and violate the rules of professional conduct.           Misleading

statements made to deflect attention from a lawyer’s failure to “sweat the details” can

exacerbate that violation.

       Respondent John T. Riely is a Maryland attorney who, for most of the past 35 years,

has primarily practiced immigration law from an office in Montgomery County. By the

account of the many current and former clients and his colleagues in the immigration bar,

Mr. Riely has worked tirelessly on behalf of those in need of representation before

immigration authorities. Relatively late in his career Mr. Riely came to the attention of

Bar Counsel as a result of two client matters to which he paid insufficient attention, and

which at least temporarily put those clients at risk of removal from the United States. In

the case of one client, he made misleading statements to minimize his responsibility for the

deficiency.

       In 2016, a Guatemalan couple seeking asylum in the United States was referred to

Mr. Riely for assistance. Although the couple did not immediately pay the modest deposit

required by the representation agreement and Mr. Riely initially believed that he had not

been retained, he later learned that they had made the required payment some weeks after

their meeting. Nonetheless, he neglected to appear at their proceedings or to communicate

to them that he would not be doing so, which resulted in a missed deadline, with serious

potential consequences for the couple.
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 4 of 61



       The second matter involved a Venezuelan client whom Mr. Riely had previously

helped – to her great satisfaction – escape an abusive employment relationship while

maintaining legal status in the United States under an employment-based visa. Some years

later, in 2017, she and her new employer sought Mr. Riely’s assistance in obtaining an

extension of that visa. As a result of confusion caused when Mr. Riely mis-addressed an

invoice to the client, Mr. Riely did not act on the timetable for obtaining the extension that

he himself had specified. He later made misleading statements to the client and an

immigration enforcement agent as to whether he had made a required filing on the client’s

behalf by that deadline; in a later misrepresentation to Bar Counsel, he suggested that the

client, rather than himself, was the cause of that deficiency. Although he helped rectify the

situation by confessing to immigration authorities that he had provided the client with

ineffective assistance, he had placed her in jeopardy of removal from the country.

       The misconduct was apparently not motivated by a desire to profit at the expense of

these clients. And, as a result of the efforts of successor counsel, in the end it does not

appear that the clients, in either matter, are worse off for Mr. Riely’s misconduct. But, in

both instances, the clients were seriously inconvenienced and their ability to remain in this

country was put at significant risk without an appropriate adjudication of their cases under

the immigration law – a risk for which Mr. Riely was largely responsible.

                                              I

                                        Background

A.     Procedural Context



                                              2
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 5 of 61



       On August 16, 2019, the Attorney Grievance Commission, through Bar Counsel,

filed a Petition for Disciplinary or Remedial Action against Mr. Riely, alleging that he had

violated various provisions of the rules of professional conduct.1 In particular, Bar Counsel

alleged that, in the course of two immigration matters, Mr. Riely had violated Rule 1.1

(competence); Rule 1.3 (diligence); 1.4 (a) & (b) (communication); Rule 1.16 (d)

(declining or terminating representation); Rule 4.1 (a) (truthfulness in statements to others);

Rule 8.1(a) (bar admission and disciplinary matters); and Rule 8.4 (a), (c), & (d)

(misconduct).

       Pursuant to Maryland Rule 19-722(a), we designated Judge John M. Maloney of the

Circuit Court for Montgomery County to conduct a hearing concerning the alleged

violations and to provide findings of fact and conclusions of law.            Judge Maloney

conducted an evidentiary hearing on December 11, 12, and 13, 2019 and later issued an

opinion containing his findings of fact and conclusions of law, as well as findings

concerning aggravating and mitigating circumstances.

       Mr. Riely filed one exception to the hearing judge’s findings of fact and contested

several of the hearing judge’s conclusions of law. Bar Counsel excepted to some of the

hearing judge’s findings regarding aggravating and mitigating circumstances and asked

that part of the judge’s opinion be stricken. On September 10, 2020, we heard oral


       1
         At the beginning of the pertinent time period, these rules were part of the Maryland
Lawyers’ Rules of Professional Conduct (“MLRPC”) and codified in an appendix to
Maryland Rule 16-812. Effective July 1, 2016, the MLRPC were renamed the Maryland
Attorneys’ Rules of Professional Conduct (“MARPC”) and recodified in Title 19 of the
Maryland Rules. For ease of reference, we will use the shorter designations of the MLRPC
– i.e., Rule 1.1 in lieu of Maryland Rule 19-301.1. See Maryland Rule 19-300.1(22).
                                              3
            Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 6 of 61



argument regarding these exceptions and the parties’ recommendations as to an appropriate

sanction.

B.     Facts

       To the extent that the parties have not excepted to the hearing judge’s findings of

fact, we treat those findings as established. Maryland Rule 19-741(b)(2)(A). When a party

excepts to a fact finding, we review the record to ensure that the finding is supported by

clear and convincing evidence. We summarize below the hearing judge’s findings of fact

and other undisputed matters in the record, as they pertain to the alleged violations.

       1.      Mr. Riely’s Law Practice

       Mr. Riely has been a member of the Maryland Bar since January 1985 and is also

admitted to practice law in the District of Columbia. At the outset of his career, he served

as a trial attorney in California for a brief time for what was then known as the Immigration

and Naturalization Service. He then returned to Maryland where he joined a small general

practice firm. During the period of time relevant to this case, he was a solo practitioner

and maintained a law office in Rockville, Maryland.          His practice has focused on

representing clients in immigration matters. According to Mr. Riely and corroborated by

many of the witnesses at the hearing, he worked long hours, including late nights and

weekends, to serve a large immigration clientele.

       Beginning in 2014, Mr. Riely became affiliated in an informal “of counsel” capacity

with a Rockville-based law firm called Pishevar & Mohammadi, P.C. (“the Pishevar

firm”). Under that arrangement, the Pishevar firm would refer clients with immigration

issues to Mr. Riely; he and the firm would share the fees. When Mr. Pishevar – Mr. Riely’s

                                             4
               Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 7 of 61



primary contact at the firm – suffered a personal tragedy and was increasingly absent from

the firm, Maria Gajardo, an administrative assistant at the firm, became Mr. Riely’s liaison

to the firm.

        2.       Representation of Immigrant Couple Subject to Removal Proceedings

        MC and CS are Arrested Upon Entry into the United States

        Some of the charges against Mr. Riely relate to the representation of an immigrant

married couple from Guatemala. We shall refer to the husband as MC and the wife as CS.2

Their native language is K’iche’ – a language indigenous to certain areas of Guatemala.

CS also understands and can converse in Spanish but cannot read it. MC has a more limited

understanding of Spanish and relies on CS to translate Spanish conversations into K’iche’.

Neither MC nor CS can speak or read English. MC and CS are the parents of two young

sons.

        On March 20, 2015, MC and the older son entered the United States in Texas from

Mexico.        They were apprehended by immigration agents and placed in removal

proceedings.

        CS and the younger son had remained in Guatemala where they witnessed a serious

crime and were threatened by the perpetrators of that crime. In September 2015, CS and

the younger child traveled to the United States. They were also apprehended and placed




        2
         During the proceedings before the hearing judge, the couple’s actual identities
were filed under seal because of safety concerns related to certain events in Guatemala.
Neither of them testified at the hearing of this matter.

                                             5
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 8 of 61



in removal proceedings. Immigration officials conducted what is known as a “credible

fear” interview of CS concerning her eligibility for asylum in the United States.3

       MC and CS meet with Mr. Riely

       MC and CS apparently found their way to the Pishevar firm, and Ms. Gajardo

contacted Mr. Riely. On January 7, 2016, Mr. Riely met with MC and CS at the office of

the Pishevar firm. Ms. Gajardo, who speaks Spanish, served as translator. MC and CS

were provided with one of the Pishevar firm’s written Immigration Retainer Agreement

forms. Pursuant to his arrangement with the Pishevar firm, Mr. Riely was responsible for

determining the type of services to be provided and the amount of the fees to be charged.

       The retainer agreement identified MC, CS, and their children as the clients.

Paragraph 1 of the agreement stated that they were retaining and engaging the Pishevar

firm for representation in deportation proceedings, including an application for political

asylum on behalf of CS and a request that immigration authorities exercise prosecutorial

discretion4 in favor of MC. Paragraph 1 of the agreement was partially translated into

Spanish. Paragraph 3 of the agreement, entitled “Representation,” stated that “John T.



       3
         Under the federal immigration law, a noncitizen who seeks asylum in the United
States is to be interviewed by immigration authorities to determine whether the individual
has a “credible fear of persecution.” The law defines “credible fear of persecution” to mean
that “there is a significant possibility, taking into account the credibility of the statements
made by the alien in support of the alien’s claim and such other facts as are known to the
[immigration] officer, that the alien could establish eligibility for asylum” under the
immigration law. See 8 U.S.C. §1225(b)(1)(B)(v).
       4
         The hearing judge noted that, in this context, “prosecutorial discretion” refers to
the discretion that immigration authorities have to act – or not act – given the facts and
circumstances of a particular case.
                                              6
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 9 of 61



Riely, Esq., (of Counsel) is primarily responsible for providing services called for pursuant

to this Agreement.” The agreement stated that the fees would total $3,500, which were to

be paid in the form of a $300 deposit followed by monthly installment payments of $150.

The agreement provided that it would become effective upon payment of the “full initial

engagement fee,” presumably referring to the deposit.

       Mr. Riely’s typical practice, when meeting a new client in an immigration case, was

to call the 800 telephone number of the Executive Office for Immigration Review to learn

the history and procedural posture of a potential client’s case. He testified that he believes

he called this number during his meeting with MC and CS. In any event, Mr. Riely learned

that CS had a master calendar hearing scheduled in the immigration court a week later on

January 14, 2016 and that MC also had a hearing in the near future. At the meeting, Mr.

Riely advised CS to have her January 14 hearing continued.

       MC and CS did not have sufficient funds to pay the deposit when they met with Mr.

Riely and Ms. Gajardo and did not sign the retainer agreement at that time. Mr. Riely

retained the documents that they brought to the meeting, including a copy of the “credible

fear” interview of CS. According to Mr. Riely, he did not know at that time whether the

couple would ultimately retain him. The hearing judge noted that the lack of an executed

retainer agreement does not preclude the formation of an attorney-client relationship, and




                                              7
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 10 of 61



assumed that, although MC and CS did not sign the retainer agreement, the parties had

formed an attorney-client relationship.5

       After the meeting, Mr. Riely sent a Spanish version of an asylum application to MC

and CS. In a brief cover letter6 accompanying the application, Mr. Riely asked MC and

CS to complete the application and schedule a follow-up appointment with him. Mr. Riely

did not receive a response to the letter.

       MC Pays the Deposit

       Almost three weeks after the meeting with MC and CS, on the evening of January

27, 2016, Ms. Gajardo sent an email to Mr. Riely informing him that MC had paid the $300

deposit required by the retainer agreement. In the same message, she told Mr. Riely she

believed that MC had a hearing scheduled a few days later on February 2, 2016, and asked

Mr. Riely to note the matter on his calendar. Later that evening, Mr. Riely responded “ok”

in an email and, in a second email sent at approximately 1 a.m., confirmed the February 2

hearing. Almost immediately, however, he sent Ms. Gajardo a third email, in which he

noted that he had another matter already scheduled for February 2 and that it made “no

sense” for him to take MC’s matter because he would have to pay another attorney to cover



       5
         During his testimony at the hearing, Mr. Riely disclaimed any defense to the
charges in this case based on the failure of MC and CS to sign the retainer agreement and
pay the deposit at their initial meeting.
       6
         The cover letter was in English. Mr. Riely is not fluent in Spanish and explained
that he typically corresponds with clients in English, as they generally have access to
someone in their network or community who can help to provide a translation into the
client’s native tongue. However, he testified that he did not know specifically whether MC
and CS had contacts who could assist them with English translations.
                                            8
          Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 11 of 61



MC’s hearing. The next morning, Ms. Gajardo responded in an email that she was unaware

of that arrangement and that she had believed Mr. Riely was going to represent MC. Mr.

Riely again responded “ok.”

       Mr. Riely and Ms. Gajardo corresponded further about MC’s matter by email on

January 31. Ms. Gajardo reminded him that MC had paid the $300 deposit to retain him;

Mr. Riely did not indicate that he would not cover the February 2 hearing.

       The hearing judge found that Mr. Riely never informed MC that he would not be

appearing at his February 2 hearing.

       Mr. Riely Does Not Appear at MC’s Hearing

       On February 2, MC and his son appeared before an immigration judge. Mr. Riely

was not present. MC informed the immigration judge that he had made arrangements to

be represented by an attorney, but that he did not know why the attorney was not present.

The immigration judge confirmed by phone with the Pishevar firm that Mr. Riely was

expected to attend the hearing.     As a result, the immigration judge granted MC a

continuance and postponed his hearing until December 12, 2016. Later that day, Mr. Riely

encountered the immigration judge, who informed him that she had granted the

continuance and that he should contact his client.

       The hearing judge found that Mr. Riely did not contact MC.

       Mr. Riely Does Not Appear at CS’s Hearing

       On the evening of February 3, 2016, at 6:16 p.m., Mr. Riely emailed Ms. Gajardo

that CS’s master calendar hearing at the immigration court was scheduled for May 12, 2016

and that MC’s rescheduled hearing was set for December 12, 2016. In her reply email, Ms.
                                             9
             Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 12 of 61



Gajardo asked him to provide her with a copy of his entry of appearance form for MC’s

matter. A few weeks later, on February 20, 2016, Ms. Gajardo emailed Mr. Riely and,

among other things, inquired if he had filed the entry of appearance form in MC’s matter.

Mr. Riely never replied to that inquiry. Mr. Riely, in fact, never filed an entry of

appearance in MC’s matter.

       On April 15, 2016, Ms. Gajardo emailed Mr. Riely and requested status updates on

several matters, including those of MC and CS. After recapping the events up to that date

with respect to MC and CS, Ms. Gajardo wrote:

            The family did not give their second payment on the contract signed as
            of yet waiting for you to confirm your appearance. [CS] has a [hearing]
            that she continued from Jan 14th per your [advice] to May 12 at 1 pm
            before [an immigration judge] in Baltimore. Please advise if you will
            continue to represent this family. If not, I will have to return their
            money as we have not been able to comply with their services and give
            them a chance to obtain counsel immediately for their upcoming
            hearing.

Mr. Riely did not reply to that email.

       A week later, on April 22, 2016, Ms. Gajardo again emailed Mr. Riely seeking a

response to her earlier inquiry. The next day, Mr. Riely replied to Ms. Gajardo stating that

he would “pull [CS]” and noted “I dont see that on my calendar but I will check That is the

problem These guys come in sign contracts and then they never pay again.”

       Mr. Riely attempted to contact MC and CS on April 26, 2016 by sending them a

brief letter in which he described an unsuccessful attempt to reach them by telephone and

requested that they let him know “how they wished to proceed.”7 MC and CS did not


       7
           Like his prior letter to the couple, that letter was in English. See footnote 6 above.
                                                10
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 13 of 61



respond to the April 26 letter. Before the hearing judge, Mr. Riely testified that at the time

he sent the letter he considered MC and CS to be his clients. He did not recall any other

attempts to communicate with MC and CS between February 3, 2016 and April 26, 2016.

       On May 6, 2016, Ms. Gajardo emailed Mr. Riely, asking about the status of his

representation of CS. He replied to the email, “Yes I have it on my calendar as well.” On

May 11, 2016, Ms. Gajardo wrote Mr. Riely in an email:

          Also, … [CS’s] case, I do not know if you will be representing her or
          not. They gave an initial retainer but you never filed [an entry of
          appearance] and had advised her to continue her last hearing to give
          them some time to pay. This is the case that you showed up late at the
          [immigration court] for the husband. I am hesitant to call them but I
          imagine that they think you will be representing them. Please let me
          know what you would like for me to do.

In a reply to Ms. Gajardo, Mr. Riely stated: “If they paid, … I will be there tomorrow.”

       On May 12, 2016, CS and her son had a master calendar hearing in immigration

court in Baltimore. Mr. Riely was at the courthouse that day, but he was not present when

CS’s case was called and he did not enter his appearance as CS’s attorney. Mr. Riely

testified that he did not speak to CS or attempt to confirm the status of his representation

because he was unable to recognize her. Mr. Riely was only aware that CS’s case was

called on May 12 because he reviewed the docket entries for the cases called that day.

       Mr. Riely Terminates His Representation of MC and CS

       On the evening of May 12, 2016, Mr. Riely emailed Ms. Gajardo that he was going

to close his file relating to the couple. He wrote:

          [The immigration judge] continued their case until October for a Master
          [calendar hearing]. I did not enter my appearance. They were there.


                                             11
             Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 14 of 61



            Like you, I have an unsigned contract. It was not signed by them or by
            me or anybody at your firm.

            They were to pay a $300.00 retainer and a $150.00 per month and I
            don’t see a record of any of that being done. I am going to close or
            send back this file.

            This was pending since Jan. 2016 and they have chosen not to go
            forward from what I can see.

            So I am closing it down.

       Before the hearing judge, Mr. Riely conceded that MC and CS had paid the $300.00

retainer as required by the retainer agreement. He did not personally notify MC or CS that

he was terminating his representation in their immigration matters. He did not recall if he

had provided Ms. Gajardo with any instructions to let MC and CS know that he would no

longer be representing them. Mr. Riely had no communications with MC or CS after May

12, 2016.

       The delay in CS’s case could have affected the outcome of her application for

asylum. As of 2016, the immigration law required that an asylum application be filed

within one year of the individual’s entry into the United States.8 As Mr. Riely was aware,

CS had a potential basis for asylum and had entered the United States with her son on

September 11, 2015, but he did not inform CS that an asylum application had to be filed

within one year of that date. The hearing judge found that Mr. Riely failed to take any

steps or provide any guidance to MC and CS to protect their interests when he terminated

his representation of them.


       8
           8 CFR §208.4(a)(2) & 1208.4(a)(2) (2016).

                                             12
             Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 15 of 61



       MC and CS Obtain Successor Counsel

       MC and CS later obtained successor counsel to handle their immigration matters.

Before the hearing judge, the successor counsel testified that she was able to persuade an

immigration judge to excuse CS from meeting the one-year deadline to apply for asylum.

However, the immigration judge ultimately held on the merits that CS was not eligible for

asylum. That decision has been appealed, and MC, CS, and their children were allowed to

remain in the United States while their appeal is pending.

       3.       Representation of Mariana Fernandez Gonzalez

       The charges against Mr. Riely were also based on his representation of Mariana

Fernandez Gonzalez during 2017 in connection with renewal of her H-1B visa. An H-1B

visa is a nonimmigrant visa that allows an employer in the United States to employ a

noncitizen worker on a temporary basis in this country in an occupation requiring

“theoretical and practical application of a body of highly specialized knowledge” and

certain educational attainment. To ensure that the program does not adversely affect the

domestic workforce, the wage that the employer pays an employee with an H-1B visa must

meet or exceed the “prevailing wage” in the particular occupation.9

       Mr. Riely’s Past Efforts on Behalf of the Client

       Several years before the events at issue in this case, Mr. Riely had represented Ms.

Fernandez Gonzalez – to her great satisfaction – in an issue that arose in connection with

her initial H-1B visa.



       9
           See 8 U.S.C. §1101(a)(15)(H)(i)(b), §1182(n)(1)(A)(i), and §1184(i)(1).
                                             13
             Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 16 of 61



       Ms. Fernandez Gonzalez, a native of Venezuela, originally entered the United States

on January 27, 2014 on an H-1B visa to work for a newspaper. However, she encountered

an increasingly hostile work environment and significant mistreatment by her employer,

including the employer’s failure to pay the agreed-upon wages. As a result, Ms. Fernandez

Gonzalez sought new employment after a few months in that job. She obtained a new

position as a public relations and marketing specialist for an insurance agency in Baltimore

City affiliated with the Allstate Insurance Company. Originally operating under the name

“Good Hands Insurance,” the agency, which was owned by Carlos Sanchez, was later

renamed “Sanchez Insurance.”

       Mr. Riely assisted Ms. Fernandez Gonzalez in 2014 in transferring her H-1B visa

from the newspaper to her new employer. He also filed a wage claim against the newspaper

with the United States Department of Labor, which resulted in a monetary award in favor

of Ms. Fernandez Gonzalez for the full amount of the back wages, as well as interest and

penalties.

       The Client Asks Mr. Riely for Help with a Visa Extension

       Ms. Fernandez Gonzalez’s H-1B visa was due to expire in July 2017. In January

2017, she again sought out Mr. Riely for help in obtaining an extension of the visa. Ms.

Fernandez Gonzalez and Mr. Riely met on January 11, 2017. At that time, Mr. Riely

advised her that the application to extend her visa should be filed by April of that year.

       Although the specific amount of the fees for the visa extension was not discussed at

the January meeting, Mr. Riely told Ms. Fernandez Gonzalez that they would be “about

the same” as when he had assisted her with the visa in 2014. Ms. Fernandez Gonzalez also

                                             14
            Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 17 of 61



understood that the sponsoring employer – Mr. Sanchez – was required by law to pay the

fees owed to United States Citizenship and Immigration Services (“USCIS”) related to

extension of an H-1B visa. Mr. Sanchez also was aware of that requirement.

       A Mis-addressed Invoice for Immigration Fees

       A few days after meeting with Ms. Fernandez Gonzalez, on January 16, 2017, Mr.

Riely sent an invoice for “H-1B fees” to Mr. Sanchez and Good Hands Insurance. That

invoice sought payment for “H-1B Fees” totaling $1,210.00, itemized as $460.00 for “I-

129 Base Fee” and $750.00 for “ACWIA Fee.”10 The invoice included instructions to

make the check payable to the government agency and that the check should be drawn on

the employer’s account.

       Unfortunately, Mr. Riely mistakenly addressed the invoice to Mr. Sanchez at 1512

Light Street in Baltimore City. In fact, Mr. Sanchez’s insurance agency had been located

at 1609 Eastern Avenue in Baltimore City since 2012. (Previously, it had been briefly

located at 1412 Light Street.)

       Mr. Sanchez never received the mis-addressed invoice, nor did Ms. Fernandez

Gonzalez. Mr. Riely apparently failed to realize his error at the time. At the hearing, Mr.

Riely testified that he had no record of resending that invoice to Mr. Sanchez or Ms.

Fernandez Gonzalez and did not recall doing so.


       10
           Form I-129 is a USCIS form entitled “Petition for a Nonimmigrant Worker” that
is to be filed with the agency by a sponsoring employer in support of an application for an
H-1B visa. According to Mr. Riely, the “ACWIA Fee” referred to a payment required
under the American Competitiveness and Workforce Improvement Act in conjunction with
the filing of a Form I-129.

                                            15
          Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 18 of 61



      The Client’s Employer Pays Mr. Riely’s Legal Fee

      On the evening of January 24, 2017, Mr. Riely initiated a series of five emails to

Ms. Fernandez Gonzalez with different subject lines, sent minutes apart, between 8:46 p.m.

and 9:01 p.m. He asked Ms. Fernandez Gonzalez several times for her new office address,

and she replied the same evening and provided Sanchez Insurance’s correct address of

1609 Eastern Avenue.

      The following day, on January 25, 2017, Mr. Riely generated and sent Ms.

Fernandez Gonzalez an invoice for “Legal fees pertaining to your H-1B” in the amount of

$1,500.00. That invoice was addressed to both “Allstate Ins.” at 1609 Eastern Avenue and

to Ms. Fernandez Gonzalez at her home address. Both Mr. Sanchez and Ms. Fernandez

Gonzalez received the invoice.

      Ms. Fernandez Gonzalez confirmed receipt of Mr. Riely’s invoice for legal fees in

an email on January 29, 2017. She advised Mr. Riely that she intended to ask Mr. Sanchez

for an advance to pay the invoice and, recalling that the USCIS fees had amounted to

$1,500.00 when she had originally obtained an H-1B visa, asked Mr. Riely whether they

would be the same so that she could give her employer, Mr. Sanchez a “heads up.” In a

reply email, Mr. Riely confirmed that the USCIS fees would be “approximately the same.”

However, he did not quote a specific figure or indicate that he had already sent an invoice

for those fees in the amount of $1,210 – the invoice that he had sent to the wrong address

on January 16, 2017. He did not resend that invoice at that time or otherwise inform Ms.

Fernandez Gonzalez (or Mr. Sanchez) of the amount of fees that Sanchez Insurance was to

pay to USCIS as the petitioning employer.

                                            16
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 19 of 61



      Shortly after sending the invoice for legal fees, Mr. Riely received a check drawn

on the insurance agency’s bank account in the amount of $1,500.00.11

      Mr. Riely Fails to be Responsive to the Client’s Inquiries

      As recounted above, Mr. Riely had told Ms. Fernandez Gonzalez in January that her

visa extension application should be filed during April 2017. On April 21, 2017, Ms.

Fernandez Gonzalez emailed Mr. Riely with the subject line “Is everything ok with my

file?” Mr. Riely immediately replied “yes.” The email thread continued with a brief

exchange about the status of the complaint Ms. Fernandez Gonzalez had filed with the

Department of Labor against her previous employer.

      A few weeks later, on May 2, 2017, Ms. Fernandez Gonzalez sent Mr. Riely an

email informing him that she had won “a trip to the Bahamas with Allstate” for the end of

July, and asked him if he thought her visa would be renewed by then. Mr. Riely replied

that same day that he was “[p]retty sure we can make it happen.”

      A few weeks later, on May 25, 2017, Ms. Fernandez Gonzalez emailed Mr. Riely

inquiring on behalf of Mr. Sanchez whether her employer had already paid sufficient funds

to Mr. Riely for the fees required by USCIS. Mr. Riely did not reply to that inquiry. The

next day, Ms. Fernandez Gonzalez sent Mr. Riely a follow-up email with the same inquiry.

Mr. Riely did not reply to the follow-up email.




      11
         As Mr. Riely and Mr. Sanchez both testified at the hearing and as documented by
an exhibit admitted at the hearing, Mr. Riely refunded this fee to Mr. Sanchez within a
week after his representation was terminated.
                                            17
          Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 20 of 61



       On June 5, 2017, Ms. Fernandez Gonzalez sent Mr. Riely an email with the subject

line “Two questions.” The first question within the email was “Is my file OK?” The second

question inquired, for the third time, whether her employer needed to send another check

for USCIS fees. Mr. Riely did not reply to the June 5 email.

       Another week later, on June 12, 2017, Ms. Fernandez Gonzalez sent Mr. Riely an

email with the subject line “Really worried” in which she again asked about the status of

her “papers,” made reference to the April deadline Mr. Riely had mentioned during their

meeting in January, and expressed concern about the impending expiration of her H-1B

visa in July. She asked for the fourth time whether her employer needed to provide an

additional check for the USCIS fees. Mr. Riely did not reply to the June 12 email.

       The next day, June 13, 2017 at 5:00 p.m., Ms. Fernandez Gonzalez sent Mr. Riely

an email with the subject line “Receipt Number - DL” and informed Mr. Riely that she

needed the receipt number for the filing of her H-1B visa extension application in order to

get an extension of her Maryland driver’s license. He replied minutes later writing “sure”

and “stand by.” However, he provided no information within that email thread and did not

follow up with any further update about the visa extension for Ms. Fernandez Gonzalez.

       In the meantime, Mr. Sanchez had also emailed Mr. Riely on June 8, 2017, and

again on June 22, 2017, to ask whether he needed to send a second check to Mr. Riely in

connection with Ms. Fernandez Gonzalez’s visa extension. Mr. Riely emailed in response

to the second message: “Sure will get back to you tonight.” Two days later on June 24,

2017 at 1:41 p.m., Mr. Sanchez replied: “Thank you, I look forward to hearing from you.”

Mr. Sanchez did not receive any response from Mr. Riely after sending the June 24 email.

                                            18
          Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 21 of 61



       By the end of June, Ms. Fernandez Gonzalez had not heard from Mr. Riely since he

had sent his “sure … stand by” email reply on June 13, 2017. On July 1, 2017, she sent

Mr. Riely an email with the subject line “URGENT ANSWER!” She expressed several

concerns related to her employment, including the impending expiration of her H-1B visa

in approximately one week and the resulting loss of her driver’s license.

       Mr. Riely did not reply for more than a week, until the evening of July 9, 2017,

when he sent an email stating that he would call her that evening. However, he did not call

her that night as promised. The next day, on July 10, 2017, at 7:05 a.m., he sent Ms.

Fernandez Gonzalez an email instructing her to call him on his cell phone in one hour. Ms.

Fernandez Gonzalez did not have his cell phone number at that time and replied promptly

by email to that effect. At some point after sending her email reply the morning of July

10, 2017, Ms. Fernandez Gonzalez received his cell phone number from him.

       Mr. Riely Gives False Assurances After the Visa Expires

       By early August, Ms. Fernandez Gonzalez knew her H-1B visa had expired, but

believed that an extension application was in the works. On August 4, 2017, Ms. Fernandez

Gonzalez sent Mr. Riely an email with the subject line: “Hi. Did you send the forms?

Carlos [Sanchez] is asking cause I need to have the receipt number for Allstate as well.

Thanks!” The email contained no other content beyond the subject line. Mr. Riely did not

reply to the August 4 email.

       On August 9, 2017, Mr. Riely met Mr. Sanchez at a restaurant in Baltimore near the

Sanchez Insurance office, where he presented Mr. Sanchez with a document titled “Labor

Condition Application for Nonimmigrant Workers” (“LCA”), which required Mr.

                                            19
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 22 of 61



Sanchez’s signature. That document was to be filed with the United States Department of

Labor and then submitted to USCIS as a supporting exhibit with the Form I-129 to

document the relevant prevailing wage. Mr. Riely had outsourced completion of the LCA

for Mr. Sanchez to an attorney in Minnesota who specialized in the determination of the

relevant prevailing wage. While the LCA was a necessary part of the supporting package

of documents to be submitted with the Form I-129, the LCA was not itself the application

by which the process of extending Ms. Fernandez Gonzalez’s H-1B visa would be initiated.

       Late in the day on August 28, 2017, Ms. Fernandez Gonzalez sent Mr. Riely an

email with the subject line “Hi. Did you file our documents already?” Mr. Riely answered

“Yes.” Ms. Fernandez Gonzalez interpreted his reply as confirmation that USCIS had

received her H-1B visa extension application, and thanked him in a reply email. In fact,

Mr. Riely never filed a Form I-129 or any supporting documentation with USCIS in 2017

for the purpose of extending Ms. Fernandez Gonzalez’s H-1B visa.

       On September 7, 2017, Ms. Fernandez Gonzalez sent Mr. Riely a follow-up email

with the subject line “Concern,” asking for the receipt number for the filing and noting that

it did not usually take long to obtain one. Mr. Riely did not reply to that email.

       On September 18, 2017, Ms. Fernandez Gonzalez sent Mr. Riely an email in which

she yet again asked when he thought she would receive a receipt number for the filing that

he had led her to believe he had made to extend her H-1B visa. She also reminded Mr.

Riely that she had not had a driver’s license since July. Mr. Riely replied to that email:

“Yes I agree we will follow up right now.”



                                             20
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 23 of 61



       A week and a half passed with no further word from Mr. Riely. Ms. Fernandez

Gonzalez sent him another email late in the day on September 29, 2017 with the subject

line “Did you find out something about our receipt number?” In another email later that

evening, she expressed growing concern about the impact the lack of a visa extension and

a driver’s license was having on her job responsibilities. She again inquired about

obtaining a receipt number, noting it had “been more than a month.” Mr. Riely did not

reply to either of Ms. Fernandez Gonzalez’s September 29 emails.

       Mr. Riely Asserts that the Client’s Employer Failed to Pay Fees

       Late on October 11, 2017, Ms. Fernandez Gonzalez sent Mr. Riely an email with

the subject line “Read this please.” In that email, she reminded him of some of his prior

statements regarding her H-1B extension application, and reiterated the problems that the

situation was causing for her at work. She again inquired about a receipt number related

to the filing of the application. She asked him to “please answer me something more than

an ok, or that I’m right.”

       Mr. Riely replied the next day and offered to meet Ms. Fernandez Gonzalez. Mr.

Riely met with Ms. Fernandez Gonzalez and her husband at a coffee shop in Baltimore

later that day. At that meeting, Mr. Riely informed Ms. Fernandez Gonzalez that he had

used “the first $1,500” paid by Mr. Sanchez to file her paperwork, but that he still needed

payment for his attorney’s fees. Mr. Riely agreed to send her copies of what he had filed

on her behalf. In an email to Mr. Riely later that day, Ms. Fernandez Gonzalez included

the following statements about her case:

          Im so sorry i didnt pay you. I will fix that as soon as possible …

                                            21
          Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 24 of 61




         You agreed to help me today to ask for my receipt number and anything
         that can help me with the [Motor Vehicle Administration (“MVA”)] to
         get an extension.

                                           ***

         You also agreed to send me the copies of my file that was sent to
         immigration as you always do.

      DHS Comes for the Client

      On October 13, 2017, the day after Mr. Riely met with Ms. Fernandez Gonzalez,

agents of the United States Department of Homeland Security (“DHS”) appeared at the

Sanchez Insurance office in Baltimore looking for her. They served Ms. Fernandez

Gonzalez with a document known as a “Call-In Letter,” directing her to appear on October

19, 2017 at the DHS office in Baltimore.

      Ms. Fernandez Gonzalez sent Mr. Riely a text message informing him of what had

occurred with a photograph of the Call-In Letter. Mr. Riely texted back “This is war.” In

a series of text messages with Ms. Fernandez Gonzalez, Mr. Riely repeated his use of the

word “war” to describe the DHS action. However, he did not inform her that he had failed

to file a Form I-129 or any other papers with USCIS to extend her H-1B visa.

      Mr. Riely Accompanies the Client to DHS and Makes Misleading Statements to DHS

      Mr. Riely agreed to accompany Ms. Fernandez Gonzalez to her meeting with DHS

on October 19, 2017. At the meeting, Ms. Fernandez Gonzalez was briefly detained by

DHS for remaining in the country beyond July 9, 2017 without authorization, was advised

that removal proceedings were to be commenced against her, and was released on her own

recognizance.

                                           22
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 25 of 61



       When he attended Ms. Fernandez Gonzalez’s meeting with the DHS agent on

October 19, 2017, Mr. Riely brought no documents with him. He falsely told the DHS

agent that he could not understand why the agency could not find a receipt for the filing of

Ms. Fernandez Gonzalez’s H-1B extension application. At that time, he knew that he had

not filed a Form I-129 or any other documents that would have generated a receipt.

       In describing that meeting to the hearing judge, Mr. Riely testified that his intent at

the meeting was “to change the temperature in the room” and “to change the topic.” He

conceded that he had “lecture[d] and lambaste[d]” the DHS agent for taking a law

enforcement action against his client. He admitted to speaking to the DHS agent in “rather

unflattering tones and rather accusatory tones” while using language that “may have been

a little bit coarse.” While Mr. Riely could not say “for certain” whether the DHS agent

asked him for a receipt number pertaining to an I-129 filing, he acknowledged that he had

“probably” told the DHS agent that he would send papers establishing that an I-129 had

been filed when he knew, in fact, that it had not.

       Mr. Riely Deflects the Client’s Requests as DHS Proceeds Against Her

       After the meeting with the DHS agent, Ms. Fernandez Gonzalez texted Mr. Riely

later that day, asking whether he thought that her file could be lost in the mail. She also

asked that he copy her when he emailed the DHS agent.

       The next day, October 20, 2017, Ms. Fernandez Gonzalez texted Mr. Riely “Hi, mr.

John. You told [the DHS agent] you will send the documents yesterday or today first thing

in the morning but I don’t see them. Did you sent [sic] them? We couldn’t sleep last

night.” Mr. Riely replied, “No but I will when I get back to the office.”

                                             23
            Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 26 of 61



         Ms. Fernandez Gonzalez and Mr. Riely exchanged additional text messages over

the next three days. In her texts, Ms. Fernandez Gonzalez asked about documents that Mr.

Riely was purportedly going to send to the DHS agent. Mr. Riely repeatedly promised to

send her documentation that a filing had been made with USCIS when he was aware that

nothing had been filed.

         On November 3, 2017, Ms. Fernandez Gonzalez texted Mr. Riely requesting an

update, but received no reply. A few days later, she sent him an email in which she asked

Mr. Riely to send her file to her. She explained that she believed it would contain a form

with the receipt for the H-1B visa extension that had supposedly been filed on her behalf,

which she planned to provide to the MVA in order to renew her driver’s license. Mr. Riely

replied, “yes when can we meet,” but he did not provide the requested form, which did not

exist, nor did he provide any other information.

         On November 7, 2017, the immigration court notified Ms. Fernandez Gonzalez that

a hearing in her removal proceeding was scheduled for May 15, 2019. On November 16,

2017, Mr. Riely entered his appearance as Ms. Fernandez Gonzalez’s attorney in that

matter.

         On December 2, 2017, Ms. Fernandez Gonzalez sent Mr. Riely an email with the

subject line “MVA news,” reiterating her request for the receipt number needed to obtain

reissuance of her driver’s license. In that email, she pointed out that she had been waiting

to receive that information for several months. Mr. Riely did not reply to the December 2

email.



                                            24
          Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 27 of 61



      Mr. Riely Misleads the Client about Her “Missing” Application

      On December 6, 2017, Ms. Fernandez Gonzalez texted Mr. Riely to inform him that

Mr. Sanchez had learned from USCIS that there was no record that an H-1B extension

application had been filed for her that year. She asked for Mr. Riely’s assistance in

documenting for USCIS that he had previously sent in the application and in resending it.

Over the next few days, Mr. Riely sent her additional text messages suggesting that he

could “reconstruct” the packet of materials that he had supposedly already sent to USCIS.

For example, on December 13, 2017, Ms. Fernandez Gonzalez texted as follows: “Hi, mr.

John. Did you send the email with my case to immigration? To see if they can find the

file?” He replied, “Hard copy yes.”

      In fact, Mr. Riely had not filed a Form I-129 or any other documents with USCIS

for the purpose of extending Ms. Fernandez Gonzalez’s H-1B visa at any time during 2017

and knew that to be the case while he was exchanging text messages with Ms. Fernandez

Gonzalez in December 2017.

      The Client Terminates Mr. Riely’s Representation and Retains Successor Counsel

      On December 21, 2017, Ms. Fernandez Gonzalez and Mr. Sanchez went to the

USCIS office in Baltimore to obtain information about her visa extension. They were

informed that USCIS had no record of receiving an extension petition or application filed

on behalf of Sanchez Insurance to continue employing Ms. Fernandez Gonzalez under an

H-1B visa beyond July 9, 2017. That evening, Ms. Fernandez Gonzalez sent Mr. Riely an

email discharging him as the attorney for her and Sanchez Insurance. She wrote:



                                           25
          Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 28 of 61



         Hi John,

         First, I wanted to let you know that Carlos Sanchez and I went to
         [USCIS] today 12/21/17. I spoke to an immigration officer in reference
         to my H1B visa and the request for a H1B extension that you allegedly
         sent them. USCIS was not able to find any file for my HIB Visa case.
         They requested a receipt number, which I could not provide because
         you never gave it to us. Please note that we requested this USCIS
         receipt from you several times, to no avail. Learning from an
         immigration officer that there is no trace of my application in their
         system nor evidence that you submitted the application is the last straw.

         I am very upset about this situation. It caused me to lose my driver’s
         license and prevented me from driving my own car for months, forcing
         me to inconvenience others and incur substantial unnecessary
         transportation expenses. More importantly, however, because USCIS
         never received my extension request, I fell out-of-status and three (3)
         [DHS] officers went to my job to process me for Removal Proceedings
         before the Immigration Court. Had you been more diligent, I would
         not be in this dreadful situation at all. I would also like to point out that
         when you and I met with the [DHS] agent who placed me into
         Proceedings, you did not bring any documentation to establish that you
         had timely filed my H1B extension. This entire situation is highly
         unfair and is causing me significant emotional and physical stress.

         Second, I want to inform you that effective today, December 21, 2017,
         Neither I nor Carlos Sanchez no longer wish to be represented by you.
         Please provide me with a copy of my entire file as soon as possible.
         You may send it to me electronically to this email address, or you may
         mail it to me at my home [address]. In addition, please return the funds
         that my employer, Good Hands Insurance, paid to you for USCIS filing
         fees.

Ms. Fernandez Gonzalez engaged successor counsel, both to secure a belated extension of

her H-1B visa and to deal with the removal proceeding against her.

      Mr. Riely Writes a Letter in Support of the Client

      At the request of successor counsel, Mr. Riely wrote a letter for submission to both

DHS and USCIS in support of a belated H-1B extension request and a motion to dismiss


                                              26
          Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 29 of 61



the removal proceedings. In that letter, dated January 18, 2018, Mr. Riely provided the

following explanation for his failure to file the I-129 petition for an extension of Ms.

Fernandez Gonzalez’s H-1B visa:

         After receiving the legal fees, I caused the I-129 and the supporting
         materials and memorandum to be drafted and further caused the LCA
         to be prepared and filed. When I did not receive the filing fees from
         Sanchez Insurance, I tabled the file while waiting to receive the fees.
         When the fees did not arrive, I did not transmit the H-1B petition for
         Ms. Fernandez Gonzalez to USCIS.

         I wish to be very clear on this matter. In retrospect, I believe I did not
         do a very good job of communicating the two fees that Sanchez
         Insurance owed. I know that I was not clear in communicating the fees
         owed to Carlos Sanchez, and even less so to the alien beneficiary, Ms.
         Fernandez Gonzalez. With the benefit of hindsight, I wish I had been
         more forthcoming in explaining to Carlos Sanchez and Ms. Fernandez
         Gonzalez that I needed the second fee to complete the case. I was not
         forthcoming, and as a result there was some ambiguity about the fees
         which I did not make my best efforts to clear up. I very much regret
         not being clearer on that point and not being more direct.

         What I find most regrettable is while I took a hard line position by not
         taking action on the case without receiving the filing fees, I did not
         communicate my position effectively to either Carlos Sanchez or Ms.
         Fernandez Gonzalez. This regret stems from the fact I had done fairly
         extensive work for Ms. Fernandez over the years. Ms. Fernandez
         Gonzalez sent me many emails and text messages between March and
         December 2017, asking whether I had filed the petition for her H-1B
         extension and requesting a copy of the USCIS receipt notice. We also
         had some discussion in which I was asked if the second check for fees
         had arrived, and I replied no, but I never clearly explained to Ms.
         Fernandez Gonzalez that I had stopped working on her case while
         waiting for the second fee. I now understand that I led Ms. Fernandez
         Gonzalez and her employer to believe that I had filed their petition
         when in fact I had not. I had done work for both Carlos Sanchez and
         Ms. Fernandez Gonzalez for several years and on multiple issues, and
         I owed them a clearer signal on my position. I concede that I failed
         them by not effectively communicating my position on the failure to
         pay the full fees, and I regret that. The legal fees that Sanchez Insurance


                                             27
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 30 of 61



           paid me were placed in escrow, and I returned them to Carlos Sanchez
           several weeks ago.

      The hearing judge found that some of Mr. Riely’s statements in that letter were

misleading. In particular, the hearing judge found that, although Mr. Riely had done some

drafting, the petition and supplemental materials were incomplete.12 Mr. Riely admitted in

his testimony that he had not worked on a supporting memorandum in 2017, and that there

was “[p]robably no good reason” why he stopped working on the Form I-129 submission.

The hearing judge concluded that Mr. Riely did not complete the Form I-129 and the

supporting materials and memorandum, and, accordingly, that the statement in his January

18, 2018 letter to immigration officials that suggested he had set aside completed forms

simply to await the payment of fees was misleading.

      The hearing judge also found that Mr. Riely’s statement in the letter that he had told

Ms. Fernandez Gonzalez that a second check for fees had not arrived was false. The

hearing judge found that Mr. Riely ignored or did not respond to numerous inquiries from

both Ms. Fernandez Gonzalez and Mr. Sanchez about the need for a “second check,”

despite Mr. Sanchez’s willingness and ability to pay upon request any government fees

needed in connection with Ms. Fernandez Gonzalez’s H-1B visa extension.

      While Mr. Riely admitted in the letter that he “did not do a very good job of

communicating the two fees that Sanchez Insurance owed” and that “there was some

ambiguity about the fees which I did not make my best efforts to clear up,” the hearing



      12
         At the hearing, Mr. Riely introduced the draft of a Form I-129 and supplemental
materials totaling 54 pages.
                                            28
            Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 31 of 61



judge found that, in fact, he was not responsive to Ms. Fernandez Gonzalez or Mr. Sanchez

on the subject of fees.

       The Client Complains to Bar Counsel – Mr. Riely’s Response

       On February 6, 2018, Ms. Fernandez Gonzalez sent Bar Counsel a complaint about

Mr. Riely’s representation. In response to an inquiry from Bar Counsel, Mr. Riely provided

a written response dated March 1, 2018, and enclosed a copy of his January 18, 2018 letter

to DHS and USCIS. In his March 1, 2018 response to Bar Counsel, Mr. Riely claimed to

have told Ms. Fernandez Gonzalez on “multiple occasions” that the filing fees due from

her employer had not been received.          The hearing judge found that Mr. Riely

misrepresented to Bar Counsel that Ms. Fernandez Gonzalez had told him the fee “would

be forthcoming but it never was” and that on one occasion, “she said she was bring [sic]

the fees, but she did not do so.”13 In the letter, Mr. Riely acknowledged that “Ms.

Fernandez Gonzalez is a very bright woman and very organized,” as well as “very nice,”

and wrote that she was “a valuable asset to her employer which made it unclear why

management did not pay the required filing fees.”




       13
          Mr. Riely excepts to the hearing judge’s conclusion that he misrepresented to Bar
Counsel who was at fault for the failure of Mr. Sanchez to pay the fees for the H-1B visa
extension. While conceding that “clarity does not shine” in his email and text
communications with the client, he points to an October 2017 email (quoted earlier in the
text of this opinion) in which Ms. Fernandez Gonzalez apologized for failing to pay his
legal fees. From our review of the record, it appears that the confusion over the payment
of fees can be traced to Mr. Riely’s mistake in mis-addressing the invoice for H-1B fees –
a mistake he never acknowledged or corrected. His affirmative representation to Bar
Counsel that Ms. Fernandez Gonzalez was at fault for the fee deficiency appears to
evidence – at the very least – similar carelessness. This exception is overruled.
                                            29
              Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 32 of 61



         The hearing judge found that Mr. Sanchez did not pay the required filing fees as a

result of Mr. Riely’s lack of responsiveness and clarity in communications with Ms.

Fernandez Gonzalez and Mr. Sanchez. The hearing judge also found Mr. Riely’s written

statements that he “consistently told [Ms. Fernandez Gonzalez] no” when she asked if the

filing fee had been sent and that she “said it would be forthcoming but it never was” were

false.

         Epilogue – The Client’s Visa is Extended

         Successor counsel filed a Form I-129 with supporting documentation on behalf of

Sanchez Insurance to belatedly extend Ms. Fernandez Gonzales’s H-1B visa. As a result,

USCIS approved the extension of Ms. Fernandez-Gonzalez’s H-1B visa retroactive to July

10, 2017. Also, as a result of the efforts of successor counsel, the immigration court granted

the motion to terminate the removal proceeding against Ms. Fernandez Gonzalez.

         4.     Evidence of Mr. Riely’s Character and Reputation

         Four attorneys testified about Mr. Riely’s work ethic, commitment to his family,

expertise in the practice of law, and competency as a practitioner.14 The hearing judge

found these witnesses to be “exceedingly credible in their testimony.”


          Steven Bou testified that Mr. Riely was a “valuable asset” who would “always
         14

make himself available” when immigration questions arose in Mr. Bou’s own practice. Mr.
Bou also spoke about the “great deal of compassion for other people” that Mr. Riely
exhibits and his fairness in dealing with others.

       William Scanlon testified to his confidence in Mr. Riely, relating that he had
referred family members, neighbors, friends, and college classmates to Mr. Riely to
represent them in sensitive legal matters, knowing that Mr. Riely had a “knowledge of the
issues” and “concern on a personal level for the individuals involved.”

                                             30
               Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 33 of 61



         In addition, seven past and current clients15 from Guatemala, Zambia, Uganda, Iran,

Turkey, and England testified extensively about their positive experiences working with

Mr. Riely, and attested to his character, his skill as an immigration attorney, and the

favorable outcomes he had achieved for them, their family, and friends. One former client

testified that Mr. Riely was “the one responsible for my green card, to the point where I

have a job, a good job” and that “he’s been very good, excellent lawyer,” further stating

that the client had “recommended friends and so on and I would still recommend him to

anybody who needs assistance, especially immigration assistance.” Another former client

stated that Mr. Riely did an “excellent job” assisting both her and her sons with their

immigration matters, and that she “trust[s] him with all my heart.”

         A third former client testified that he refers friends and family in need of

immigration assistance to Mr. Riely “without hesitation.” A fourth former client expressed

his satisfaction with Mr. Riely’s representation, noting that “he’s a professional, a man of

a good moral character, a lawyer that I can trust, a lawyer that I can refer to other people.”

Yet another former client stated that she has “much, much respect, a lot of respect for [Mr.

Riely] and for what he does, and all the help that he’s given to me, to my husband, and to

my … family.”


      Charles Miller Wall testified that Mr. Riely is a “very trustworthy, loyal,
responsible, hardworking lawyer.”

      Finally, Walter Steven Smitson spoke about Mr. Riely’s “dedication to his children
… to his family, to his community, … and to his clients.”
         15
              The names of former clients were sealed as part of the record before the hearing
judge.
                                                31
            Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 34 of 61



       Another former client expressed complete satisfaction with Mr. Riely’s services,

testifying that he is an “honorable person” and “an honest man.” She recounted that, at

their initial meeting, Mr. Riely “gave us his undivided attention, listened to everything we

had to say” and made her and her husband feel like “we actually had an attorney that

listened to us.” Yet another former client testified that Mr. Riely was “one of the very rare

people who … have the highest standards of ethics,” that “he truly cares for his clients,”

and that when visiting his office on numerous occasions, she had witnessed other former

and current clients “expressing their sincere gratitude” to him.

       Even Ms. Fernandez Gonzalez testified that she will “always be grateful” for Mr.

Riely’s work on her behalf in 2014, and that he “saved my life.” She said that she filed a

bar complaint against him in order to obtain relief in her immigration case, and that “I

didn’t want to file it.”16

       Finally, the hearing judge noted that Mr. Riely had developed a significant

reputation in the field of immigration law. In particular, the hearing judge found that Mr.

Riely had litigated a seminal case that had been relied upon subsequently to avoid

draconian consequences in thousands of immigration cases.17


       16
          It has been observed that bar complaints against immigration attorneys have
increased as a result of the decision in In the Matter of Lozada, 19 I&N Dec. 637 (BIA
1988), 1988 WL 235454, which required that an immigration client who seeks to reopen
an immigration case on the basis of ineffective assistance of counsel must report the
attorney to the appropriate disciplinary authority. Melvin Hirshman, Immigration, 37 Md.
Bar J. (March-April) 59 (2004).
       17
          See In the Matter of Song, 23 I&N Dec. 173 (BIA 2001), 2001 WL 1030900. In
that case, deportation of Mr. Riely’s client appeared to be certain because the client had a
criminal conviction for a theft offense in Montgomery County. Mr. Riely successfully
                                             32
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 35 of 61



                                            II

                    Violations of the Rules of Professional Conduct

       The hearing judge concluded that Mr. Riely had committed all of the violations

charged by the Commission. Mr. Riely excepts to a number of these conclusions. Taking

those exceptions into account, we review the hearing judge’s conclusions de novo.

Maryland Rule 19-741(b)(1).

       Failing to Meet Basic Standards

       The rules of professional conduct require that a lawyer provide competent

representation – i.e., apply the legal knowledge, skill, thoroughness and preparation

reasonably necessary for the representation (Rule 1.1); act with reasonable diligence and

promptness in representing the client (Rule 1.3); and ensure that the client is reasonably

informed about the status of the matter, comply with the client’s reasonable requests for

information, and explain a matter to the extent reasonably necessary for the client to make

informed decisions (Rule 1.4(a)-(b)). Conduct that violates one of these three rules almost

inevitably violates the others.

       As the hearing judge concluded, Mr. Riely violated all three of these rules in his

representation of both MC and CS and Ms. Fernandez Gonzalez.




persuaded the circuit court to resentence the client, but an immigration judge declined to
recognize the resentencing. Mr. Riely appealed that decision to the federal Board of
Immigration Appeals, which reversed the immigration judge’s holding. The decision
became binding precedent in immigration proceedings for the next two decades until
November 2019, when the United States Attorney General vacated the decision.

                                            33
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 36 of 61



       In particular, although he was informed on January 27, 2016, that MC and CS had

paid the deposit required by the retainer agreement, he did not appear at MC’s February 2

hearing, made no attempt to inform MC he would be absent, waited another two and a half

months before trying to contact MC, and did not commence any work to obtain a favorable

outcome for MC based on a request for the exercise of prosecutorial discretion by

immigration authorities. Similarly, although he was aware of the need to obtain detailed

information to make an asylum claim on behalf of CS, Mr. Riely apparently took no steps

beyond providing her with an asylum application form. He failed to appear for her status

hearing on May 12, 2016, despite Ms. Gajardo’s attempts to ensure that he would be

present.

       With respect to Ms. Fernandez Gonzalez, Mr. Riely was not sufficiently thorough

and prepared in pursuing the extension of her H-1B visa. As he was no doubt aware, his

procrastination and deflection of his client’s inquiries threatened to derail what otherwise

might have been a routine extension of that visa and put her at risk of removal from the

country.

       There appears to be little question that Mr. Riely possesses the requisite knowledge

and skill to practice immigration law competently. But he fell short of the standard of

competence in failing to apply that knowledge and skill with the necessary thoroughness

and preparation. We agree with the hearing judge that he violated Rule 1.1 by failing to

prepare for and appear at hearings for both MC and CS, failing to adequately pursue their

immigration cases, and failing to pursue an extension of the H-1B visa on behalf of Ms.

Fernandez Gonzalez. See Attorney Grievance Comm’n v. Aita, 458 Md. 101, 132 (2018)

                                            34
            Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 37 of 61



(attorney violated Rule 1.1 when she “failed to notify [the client] of his court dates, failed

to appear on his behalf, and failed to adequately pursue the appropriate relief on his

behalf”).

       In failing to make any meaningful effort to advance the immigration cases of MC

and CS, Mr. Riely also failed to act with reasonable diligence and promptness. Even more

stark is the case of Ms. Fernandez Gonzalez. She requested Mr. Riely’s assistance in

January 2017 – six months before her visa was due to expire in July 2017 and three months

before Mr. Riely’s recommended filing date of April 2017. It is evident from their email

and text correspondence that Ms. Fernandez Gonzalez was herself a diligent and trusting

client. She persisted in her polite efforts to have Mr. Riely move the matter forward and

to ensure that he had timely received the necessary funds to pay both his legal fees and the

fees owed to the government. Mr. Riely’s responses appear inattentive, belated, and

misleading.

       An attorney who does “nothing whatsoever to advance the client’s cause or

endeavor” fails to act with reasonable diligence. Attorney Grievance Comm’n v. Bahgat,

411 Md. 568, 575 (2009). We agree with the hearing judge that Mr. Riely violated Rule

1.3 in both of the matters on which the charges against him are based.

       Intrinsic to those violations was Mr. Riely’s failure to communicate adequately with

his clients in both of these matters – to keep them reasonably informed of the extent of his

efforts and to provide necessary explanations for them to make informed decisions.

Although he knew that neither MC nor CS understood English, he sent correspondence to

them in English without confirming that these recent arrivals in the United States had some

                                             35
             Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 38 of 61



means of comprehending that correspondence. Regardless of that hurdle, during the five

months during which they were his clients, he sent only two brief letters and a blank

Spanish-language form, but apparently made no other effort to communicate the status of

their cases to them. Most egregiously, he failed to communicate with them about their

status hearings and the simple fact of whether he would attend. With respect to Ms.

Fernandez Gonzalez, Mr. Riely initially provided only cryptic responses to her inquiries,

apparently concealing his lack of attention to her matter, and later affirmatively misled her

as to his efforts on her behalf. He clearly failed to comply with her reasonable requests for

information about her visa extension. We agree with the hearing judge that Mr. Riely

violated Rule 1.4 with regard to both matters.18

       Violation Related to Termination of Representation

       Rule 1.16(d) requires a lawyer to protect a client’s interests when terminating

representation. It provides:

                 (d)    Upon termination of representation, an attorney shall take
            steps to the extent reasonably practicable to protect a client’s interests,
            such as giving reasonable notice to the client, allowing time for
            employment of another attorney, surrendering papers and property to
            which the client is entitled and refunding any advance payment of fee
            or expense that has not been earned or incurred. The attorney may
            retain papers relating to the client to the extent permitted by other law.



       18
          Mr. Riely excepts to the hearing judge’s conclusion with respect to Rule 1.1 as to
all three of the clients and with respect to Rules 1.3 and 1.4 as to MC and CS. Essentially,
he ascribes his inaction on behalf of these clients to a failure of MC and CS to provide
necessary information and a failure of Ms. Fernandez Gonzalez to pay fees. As indicated
in the text, any deficiencies in information or fees appear more attributable to Mr. Riely’s
inattention to these matters than to the clients. See also footnote 13 above. These
exceptions are overruled.
                                                36
              Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 39 of 61



When Mr. Riely decided to terminate his representation of MC and CS – whether it was

due to his confusion about whether they had paid the deposit under the retainer agreement

or otherwise – he made no effort to inform them of his decision or to ensure that the

Pishevar firm immediately returned their deposit to them. An attorney who terminates an

attorney-client relationship without adequate notice violates Rule 1.16(d). See Attorney

Grievance Comm’n v. Garrett, 427 Md. 209, 225 (2012). Moreover, Mr. Riely took no

steps to protect the couple’s interests. He was aware that CS would be making an

application for asylum, that she had entered the country in September 2016, and that at that

time there was a one-year deadline for such application – i.e., September 2017. However,

he apparently made no effort to ensure that she was aware of that deadline or to preserve

that claim.

       We agree with the hearing judge that Mr. Riely violated Rule 1.16(d).

       Lack of Candor and Truthfulness with Bar Counsel and Others

       Three of the alleged violations are based on a lack of candor or truthfulness.

       Rule 4.1(a)(1) provides that “[i]n the course of representing a client an attorney shall

not knowingly … make a false statement of material fact or law to a third person.” As the

hearing judge concluded, Mr. Riely violated this rule when he represented Ms. Fernandez

Gonzalez at her meeting with a DHS agent on October 19, 2017. He told the DHS agent

that he could not understand why the agent could not find a receipt number for a visa

extension filing on behalf of Ms. Fernandez Gonzalez and that he would later document

that filing for the DHS agent. At the time, Mr. Riely was well aware that he had not made

a filing on behalf of Ms. Fernandez-Gonzalez. Whether he had made such a filing was a

                                              37
            Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 40 of 61



fact material to her effort to renew her H-1B visa, as well as to the removal proceedings

that had been initiated by DHS.19

       Rule 8.1(a) provides that “an attorney … in connection with a disciplinary matter,

shall not … knowingly make a false statement of material fact.” As the hearing judge

concluded, Mr. Riely violated this rule in his March 1, 2018 letter to Bar Counsel. In that

letter, he told Bar Counsel that, when asked by Ms. Fernandez Gonzalez whether he had

received the filing fees for USCIS from her employer, he “consistently told her no,” and

that she promised “it would be forthcoming but it never was.” The emails and text

messages between Mr. Riely and Ms. Fernandez Gonzalez admitted at the hearing do not

support that statement. It appears that, in fact, Mr. Riely sent the invoice for those fees to

an incorrect address and, although he did not receive a check for those fees, did not alert

Ms. Fernandez Gonzalez or Mr. Sanchez about that deficiency. Indeed, he misled her to

believe that he had made the requisite filings (and thus presumably had received funds for

the filing fees), but had not been paid his legal fee. The hearing judge concluded that Mr.

Riely’s inaccurate statement in his letter to Bar Counsel was made knowingly to advance

a false narrative about what had occurred.20


       19
          Mr. Riely excepts to the hearing judge’s finding that his statements at this meeting
violated Rule 4.1, arguing that it was an adversarial proceeding in which he was trying to
avoid issues detrimental to his client. Mr. Riely’s bluster at that meeting, while it may have
concealed his own shortcomings in his representation of Ms. Fernandez Gonzalez, could
well have hurt her efforts in the long run when the agent uncovered the truth. In any event,
there is no question that Mr. Riely’s questions and statements to the agent were misleading,
as he well knew. This exception is overruled.
       20
         Mr. Riely excepts to the hearing judge’s conclusion that he violated Rule 8.1(a)
for the same reason that he excepted to the hearing judge’s finding that he made a
                                               38
            Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 41 of 61



       Rule 8.4(c) provides that “[i]t is professional misconduct for an attorney to …

engage in conduct involving dishonesty, fraud, deceit or misrepresentation.”              The

statements made by Mr. Riely to the DHS agent and to Bar Counsel that constitute

violations of Rule 4.1(a)(1) and 8.1(a) also violated Rule 8.4(c) as they were each “conduct

involving … misrepresentation.” See Attorney Grievance Comm’n v. Singh, 464 Md. 645,

677 (2019) (violation of Rule 8.1(a) also violates Rule 8.4(c)); Attorney Grievance

Comm’n v. Maldonado, 463 Md. 11, 39-40, 45-47 (2019) (attorney violated both Rule 4.1

and 8.4(c) in misrepresenting her credentials in communications with a third party).

Moreover, as the hearing judge found, Mr. Riely also misled Ms. Fernandez Gonzalez

about the status of his efforts on behalf of her visa extension.

       We agree with the hearing judge that Mr. Riely violated all three of these rules.

       General Violations

       Finally, Mr. Riely was charged with violating Rule 8.4(a) and (d). Those rules

provide:

           It is professional misconduct for an attorney to:

               (a)    violate or attempt to violate the [MARPC] …;

                (d)   engage in conduct that is prejudicial to the administration of
           justice;

       As we have already concluded that Mr. Riely violated several rules of professional

conduct, a violation of Rule 8.4(a) is also established and no further discussion is necessary.




misrepresentation in his letter to Bar Counsel. We overruled that exception, see footnote
13 above, and for the same reasons, overrule this exception as well.
                                              39
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 42 of 61



       This Court has characterized conduct as “prejudicial to the administration of justice”

when it negatively affects the public perception of the legal system or the legal profession.

Attorney Grievance Comm’n v. Rand, 411 Md. 83, 96 (2009). Perhaps more importantly,

conduct is prejudicial to the administration of justice when it affects the actual operation

or “efficacy” of the legal system. Id. Mr. Riely’s inattentiveness to his clients and

misrepresentations certainly reflect poorly on the legal profession. While the difficulties

those violations caused those clients were ultimately rectified by the efforts of successor

counsel with his assistance, his conduct necessarily detracted from the efficacy of the

immigration legal system.

       We agree with the hearing judge that Mr. Riely committed these violations.

                                             III

                                          Sanction

       As this Court has frequently stated, the sanction imposed in an attorney disciplinary

proceeding is intended to protect the public from an errant attorney, to deter similar

misconduct by others, and to maintain public confidence in the legal profession. E.g.,

Attorney Grievance Comm’n v. Yates, 467 Md. 287, 306 (2020). As the sanction must be

tailored to the particular facts of a case, we consider a number of aggravating and mitigating

factors. We typically use a list of such factors that has been developed by the American

Bar Association. See Attorney Grievance Comm’n v. Blatt, 463 Md. 679, 707-8 n.19

(2019) (listing aggravating and mitigating factors).




                                             40
            Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 43 of 61



       Aggravating and Mitigating Factors

       In this case, the hearing judge found that three aggravating factors were proven by

clear and convincing evidence: experience in the practice of law, vulnerable victims, and

multiple offenses. These findings are amply supported by the record. At the time of the

misconduct, Mr. Riely had practiced for more than 30 years and was very experienced in

immigration law. Immigrants, especially those at risk of removal from the United States,

are a marginalized group that this Court has recognized as vulnerable victims of

professional misconduct. Attorney Grievance Comm’n v. Landeo, 446 Md. 294, 352-53

(2016). As a technical matter, there are multiple offenses found in virtually every attorney

disciplinary case as a particular action, or omission, by an attorney may violate multiple

rules of professional conduct. Perhaps a more telling benchmark is how many “episodes”

those violations relate to. This case involves two separate representations undertaken by

Mr. Riely.21

       We also conclude, as urged by Bar Counsel in one of its exceptions, that Mr. Riely’s

misrepresentation in his March 2018 letter to Bar Counsel amounted to a deceptive practice

during the disciplinary process. In that letter, Mr. Riely attempted to deflect blame to the




       21
          Bar Counsel argues, in one of its exceptions, that the hearing judge should have
found a pattern of misconduct as well as multiple offenses. Although conceding that the
“circumstances of the two cases were different,” Bar Counsel argues that the violation of
some of the same rules in the two matters establishes a pattern. Mr. Riely had what appears
to be a high-volume immigration practice that, for the prior 30 years, had apparently been
without incident. We decline to characterize these two matters as a “pattern of
misconduct.” This exception is overruled.

                                            41
            Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 44 of 61



client for his inaction in 2017 on her behalf. Candor and clarity in representations made to

Bar Counsel during an investigation is essential to the disciplinary process.

       The hearing judge found several mitigating factors present that favored Mr. Riely.

It was undisputed that Mr. Riely has no prior disciplinary record. The hearing judge noted

that Mr. Riely had experienced a personal problem during the period of those

representations in the form of a serious health issue. He found that the remorse Mr. Riely

expressed at the hearing was genuine and cited his good character and reputation – which

was amply supported by the many clients and colleagues who testified on his behalf. The

hearing judge noted that, after the initial misdirection in his first letter to Bar Counsel

concerning Ms. Fernandez Gonzalez’s matter, Mr. Riely cooperated with Bar Counsel’s

investigation. Finally, the hearing judge found that Mr. Riely made good faith efforts to

rectify his misconduct in assisting successor counsel.22 It is also notable that Mr. Riely

apparently did not profit financially from either of these representations.23



       22
           Bar Counsel excepts to some of these findings, including: (1) that personal
problems influenced his decision-making; (2) that he made good faith efforts to correct the
consequences of his misconduct; and (3) that he sufficiently cooperated with Bar Counsel’s
investigation. We note that mitigating factors need be proven only by a preponderance of
the evidence. Maryland Rule 19-727(c). We cannot say that the hearing judge’s findings
with respect to these factors are clearly erroneous.
       23
         At the hearing it was undisputed that Mr. Riely promptly refunded the $1,500.00
he received from Mr. Sanchez upon termination of his representation in late December
2017, more than a month before Ms. Fernandez Gonzalez sent a complaint to Bar Counsel.

       With respect to the MC and CS matter, there is no indication in the record that Mr.
Riely received any of the $300 that they paid to the Pishevar firm in January 2016. As
recounted in the text of this opinion, in April 2016, Ms. Gajardo told Mr. Riely in an email
that she planned to return those funds to Guatemalan couple if Mr. Riely did not continue
                                             42
          Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 45 of 61



       In an issue involving both an aggravating factor and a mitigating factor, the parties

spar over the motives underlying Mr. Riely’s misconduct. Bar Counsel excepts to the

hearing judge’s finding that there was a lack of a dishonest or selfish motive – a mitigating

factor – and to the hearing judge’s correlative decision not to find a dishonest or selfish

motive – an aggravating factor. Here we arrive at a split decision. We agree with Mr. Riely

that there is no evidence – much less clear and convincing evidence – that his violations of

basic standards of attorney conduct – competence (Rule 1.1), diligence (Rule 1.3),

communication (Rule 1.4), and the like – were the result of any dishonest motive or

intention to enrich himself to the detriment of his clients. But while he later threw himself

on his sword in admitting to immigration authorities that he had provided ineffective

representation to these clients, he was not completely truthful – and, at times misleading

(as the hearing judge found) – as to why he had provided ineffective assistance, apparently

in an effort to conceal his own failings.         In that respect, the violations based on

misrepresentations involved a selfish or dishonest motive. Accordingly, we grant in part

and deny in part Bar Counsel’s exceptions as to these two factors.

       Discussion

       Bar Counsel has recommended that we disbar Mr. Riely from the practice of law in

Maryland. Mr. Riely has suggested that a public reprimand would be a more appropriate

sanction.24 For the reasons set forth below, we opt for neither of these extremes.


his representation. A few weeks later, Mr. Riely told her he was closing his file in the
matter. Neither MC nor CS testified at the hearing.
        24
           At the outset of this case, Mr. Riely’s counsel raised certain defenses and sought
to limit the discipline to a reprimand based on negotiations that took place in 2018 between
                                             43
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 46 of 61




Mr. Riely’s initial counsel and two former Assistant Bar Counsel who had charge of the
investigation of Mr. Riely during that period. The hearing judge made certain findings in
the event this Court required a factual record to address the effect of those negotiations and
Mr. Riely’s alleged defenses.

       During those negotiations, Mr. Riely’s counsel suggested that the matter be resolved
through a conditional diversion agreement. The Assistant Bar Counsel who was then
assigned to the case rejected that idea but countered with an unqualified offer of a
reprimand by the Commission. That offer was renewed when another Assistant Bar
Counsel took over the case after the predecessor attorney left the Office of Bar Counsel.
Mr. Riely’s counsel indicated that his client would likely accept the offer, but before Mr.
Riely did so, the second Assistant Bar Counsel revoked the offer on the instructions of
“higher-ups.” Before us, Bar Counsel conceded that her office had made a “mistake” and
accepted responsibility for it, but represented that she had not been aware of the
negotiations conducted by her subordinates until January 2019, when the offer was
withdrawn.

       In his Answer to the Petition for Disciplinary or Remedial Action, Mr. Riely
asserted defenses of “executory accord” and “accord and satisfaction.” (Mr. Riely later
conceded that “accord and satisfaction” was not applicable). Neither defense has merit in
this context. The aborted negotiations between Mr. Riely’s former counsel and the two
former Assistant Bar Counsel do not affect the disposition of this case. The disposition
under discussion during those negotiations – a Commission reprimand – is governed by
Maryland Rule 19-717. That rule provides for Bar Counsel, or a Peer Review Panel, to
make a detailed “written offer” of a reprimand. Maryland Rule 19-717(a)-(b). If the
respondent attorney accepts the offer, the proposed reprimand is submitted to the
Commission which may accept, reject, or amend it. Maryland Rule 19-717(d)-(e). If the
Commission disapproves of the proposal, or if the parties reject any amendments made by
the Commission, the disciplinary investigation and proceeding resume and the failed
negotiations have no bearing on that proceeding. Maryland Rule 19-717(f).

        In this case, the parties had not taken even the first step toward a Commission
reprimand – a written offer – and, even had they done so, there remained several more steps
that may ultimately have led to a dead end. The truncated negotiations of counsel did not
require Bar Counsel to recommend a reprimand to resolve the case. There is no suggestion
that either former Assistant Bar Counsel purported to guarantee Commission approval of
a reprimand and anyone who read the rule would not expect that they could. Moreover, at
this stage of the case, this Court is not bound by such a recommendation, even if Bar
Counsel were to endorse it.

       In his opinion, the hearing judge found that the Office of Bar Counsel had entered
into a “verbal agreement” for a public reprimand. Although lauding the “outstanding
                                             44
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 47 of 61



       The violations that arose from the matter involving MC and CS appear to stem from

poor communication – or perhaps poor memory on Mr. Riely’s part. It is evident from

many of the documents admitted at the hearing – as well as the testimony of his other

clients – that Mr. Riely promptly responded at all hours of the day and night to

communications about client matters. Mr. Riely’s texts and emails with his liaison to the

Pishevar firm (Ms. Gajardo) document that there was initial uncertainty after the meeting

with the Guatemalan couple whether they intended to follow up and retain Mr. Riely’s

services through that firm. But the texts and emails with Ms. Gajardo also document that,

approximately three weeks after the meeting, Mr. Riely eventually was informed that they

had paid the $300 deposit and were expecting him to represent them.                Mr. Riely


attorneys” of the Office of Bar Counsel, he expressed concern that the Office had
effectively engaged in bad faith negotiations in the matter that would not be countenanced
in a prosecutor’s office and that the standard of “fair play and equity” required of attorneys
who exercise such government powers had not been met.

       Bar Counsel has moved to strike the portion of the hearing judge’s opinion that
includes the findings related to these negotiations. Although we find the defenses raised
by Mr. Riely without merit, we decline to strike the findings on which that decision is
based. To the extent Bar Counsel’s motion should be understood as an exception to the
hearing judge’s findings, we grant it only to the extent set forth in this footnote.

        It is, of course, necessary for attorneys such as prosecutors and Assistant Bar
Counsel to initiate discussions of a potential disposition of a case without unnecessarily
constraining the public interest or misleading the opposing side. Such discussions require
clarity in what is being proposed – that a proposed disposition is based on an attorney’s
own view of what he or she knows of the case at the time of the discussion and, if the
proposal awaits approval by “higher-ups,” a clear indication of that qualification. Such
clarity is particularly important on the part of those who exercise public authority.

       We trust that the experience of having confronted the issue in this case will result in
improved communication in the future, both internally and externally, as to Bar Counsel’s
position on a pre-hearing resolution of a disciplinary proceeding.
                                             45
          Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 48 of 61



acknowledged receipt of that information, but did not follow through adequately – which

likely was responsible for CS’s failure to file her petition for asylum within the period of

limitations. Although successor counsel was able to obtain relief from immigration

authorities, Mr. Riely’s mishandling of the case created the potential for serious adverse

consequences for the asylum petition, on which the family’s hope of remaining in the

United States depended. Had this matter been Mr. Riely’s only misconduct, it might well

be that a reprimand or short suspension would be the appropriate discipline.

       But his misconduct reached another order of magnitude in Ms. Fernandez

Gonzalez’s matter. In Ms. Fernandez Gonzalez and Mr. Sanchez, Mr. Riely had diligent

and cooperative clients who were clearly willing to pay the requisite fees. The confusion

about the payment of fees was attributable to Mr. Riely, as was his failure to move the

matter forward on the timeline he himself had specified. Mr. Riely fended off his client’s

inquiries about the status of her visa extension application with cryptic deflections and

ultimately found himself misleading not only his client but also an immigration

enforcement agent and ultimately Bar Counsel. These misleading statements amount to

misrepresentations that cannot be ignored in fashioning an appropriate sanction.

       On the other hand, we also cannot ignore that Mr. Riely has had a long, and

apparently distinguished, career in the practice of immigration law. The misconduct in this

case, although serious, was not motivated by a lawyer’s decision to profit at the expense of

his clients, but began as a failure to attend to the details of the matters he had agreed to

undertake on behalf of those clients and, most seriously, his effort to minimize and conceal

his own mistakes in that regard.

                                            46
            Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 49 of 61



       An analogous prior decision of this Court is Attorney Grievance Comm’n v. Koven,

361 Md. 337 (2000). The respondent in that case was hired to file applications with the

federal government for alien labor certifications for three employees. Although he was

paid his full fee for that work, the attorney prepared only two of the applications and never

filed any of them. He lied repeatedly to the clients that he had made the filings and created

fictitious documents to lead them to believe that the government was processing their

applications. When his representation was terminated, he never refunded the money that

he had been paid. Nor did he cooperate with successor counsel or Bar Counsel.

       The hearing judge in Koven found that the attorney had committed the same

violations as in this case and, in addition, a violation of Rule 8.4(b) (criminal conduct).

The hearing judge did not find any mitigating factors. This Court concluded that the

attorney had committed all of the violations found by the hearing judge and, after reviewing

cases involving similar violations, imposed an indefinite suspension with a right to reapply

after two years.

       While this case is similar to Koven, the various mitigating factors found by the

hearing judge distinguish this case from Koven and inure in Mr. Riely’s favor – in

particular, the refund of the fee he received, his cooperation with successor counsel to

remedy his misconduct, and his lengthy and otherwise unblemished record as an attorney.

As in Koven, we will suspend Mr. Riely indefinitely from the practice of law in Maryland.

But the mandatory “sit-out” period shall not be as long.25


       The Dissenting Opinion suggests that the Court’s decision in Attorney Grievance
       25

Comm’n v. Vanderlinde, 364 Md. 376 (2001) means that Koven is no longer good law.
                                             47
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 50 of 61



       Conclusion

       In our view, an indefinite suspension with a right to apply for reinstatement no

sooner than one year is the appropriate sanction in this case. The suspension shall begin

30 days after the date on which this opinion is filed.



                              IT IS SO ORDERED. RESPONDENT SHALL PAY ALL COSTS
                              AS TAXED BY THE CLERK OF THIS COURT, INCLUDING
                              COSTS OF ALL TRANSCRIPTS, PURSUANT TO MARYLAND
                              RULE 19-709, FOR WHICH SUM JUDGMENT IS ENTERED IN
                              FAVOR OF THE ATTORNEY GRIEVANCE COMMISSION
                              AGAINST JOHN T. RIELY.




Dissenting Opinion at 8-9 n.2. However, it is notable that the same judge authored both
the Koven decision and the Vanderlinde decision within a few months of each other during
the same term. The Court has cited Koven at least a half-dozen times subsequent to
Vanderlinde (as well as in the Vanderlinde decision itself). As the Dissenting Opinion
appears to acknowledge, even after Vanderlinde, this Court has found that “disbarment is
not always the appropriate sanction when there is misrepresentation involved, especially
where misappropriation of money was not involved.” Attorney Grievance Comm’n v.
Duvall, 373 Md. 482, 497 (2003) (Bell, C.J., concurring) (internal quotation marks and
citations omitted). This Court has frequently stated that the sanction in an attorney
disciplinary matter is to be based on the particular facts and circumstances of the case.
E.g., Attorney Grievance Comm’n v. Hodes, 441 Md. 136, 205-6 (2014). The facts of
Koven are remarkably similar to those of this case, except more egregious and without any
mitigation.
                                             48
          Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 51 of 61



Circuit Court for Montgomery County
Case No. 471876-V

Argued: September 10, 2020
                                            IN THE COURT OF APPEALS

                                                  OF MARYLAND

                                               Misc. Docket AG No. 20

                                                September Term, 2019
                                      ______________________________________

                                      ATTORNEY GRIEVANCE COMMISSION
                                              OF MARYLAND

                                                          v.

                                                  JOHN T. RIELY
                                      ______________________________________

                                                 Barbera, C.J.
                                                 McDonald
                                                 Watts
                                                 Hotten
                                                 Getty
                                                 Booth
                                                 Biran,

                                                      JJ.
                                      ______________________________________

                                            Dissenting Opinion by Watts, J.
                                      ______________________________________

                                           Filed: November 25, 2020
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 52 of 61



       Respectfully, I dissent as to the sanction imposed by the Majority. Unlike the

Majority, I would follow Bar Counsel’s recommendation and disbar John T. Riely,

Respondent.1 In my view, the Majority’s determination that an indefinite suspension with

the right to apply for reinstatement no sooner than one year is the appropriate sanction in

this case is not persuasive. In reaching its determination as to the appropriate sanction, the

Majority seems to view Riely’s misconduct in the most benign light possible.

       Here, chief among other misconduct, Riely violated Maryland Lawyers’ Rule of

Professional    Conduct     (“MLRPC”)       8.4(c)    (Dishonesty,    Fraud,     Deceit,   or

Misrepresentation) by intentionally making misrepresentations of material fact to Mariana

Fernandez Gonzalez, one of his clients, Special Agent Melinda LeCompte, a law

enforcement agent with the United States Department of Homeland Security, and Bar

Counsel. Riely’s misrepresentations to Special Agent LeCompte constituted violations of

MLRPC 4.1(a)(1) (Making a False Statement of Material Fact to a Third Person). And,

Riely’s misrepresentations to Bar Counsel constituted violations of MLRPC 8.1(a)

(Making a False Statement of Material Fact to Bar Counsel).

       In addition to his dishonesty-related misconduct, Riely violated multiple other

MLRPC while representing clients in two separate matters: MC and CS, and Fernandez

Gonzalez. Riely violated MLRPC 1.1 (Competence) and 1.3 (Diligence) by failing to do

what MC, CS, and Fernandez Gonzalez had retained him to do. Riely violated of MLRPC

1.4(a)(2) (Keeping a Client Reasonably Informed) and 1.4(b) (Explaining a Matter to a


       1
       Bar Counsel recommends that we disbar Riely. For his part, Riely requests a
reprimand.
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 53 of 61



Client) by failing to keep MC, CS, and Fernandez Gonzalez reasonably informed and

failing to sufficiently explain matters to them.        Riely violated MLRPC 1.4(a)(3)

(Complying with Reasonable Requests for Information) by failing to respond to Fernandez

Gonzalez’s reasonable requests for information.          Riely violated MLRPC 1.16(d)

(Terminating Representation) by failing to take any steps to protect MC’s and CS’s

interests after he decided to stop representing them. Finally, Riely violated MLRPC 8.4(d)

(Conduct that is Prejudicial to the Administration of Justice) in connection with his

representation of MC, CS, and Fernandez Gonzalez because his conduct would negatively

impact a reasonable member of the public’s perception of the legal profession.

       In addition to being dishonest and occurring with respect to his representation of

multiple clients, Riely’s misconduct posed serious consequences for the clients. Because

Riely failed to file a Form I-129 to request an extension of Fernandez Gonzalez’s H-1B

visa, failed to inform her as much, and misrepresented to her that he had filed the form,

Fernandez Gonzalez’s H-1B visa expired, and it became illegal for her to remain in the

United States. A consequence of Fernandez Gonzalez’s H-1B visa’s expiration was that

she lost her driver’s license. As Fernandez Gonzalez stated in a letter to Riely, because she

lost her driver’s license, she was unable to drive her car for months, which forced her to

rely on others and incur substantial unnecessary transportation expenses. Even more

importantly, another consequence of Fernandez Gonzalez’s H-1B visa’s expiration was

that the United States Department of Homeland Security initiated a removal proceeding

against her. Agents of the United States Department of Homeland Security visited

Fernandez Gonzalez’s workplace looking for her, and directed her to meet with Special


                                            -2-
          Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 54 of 61



Agent LeCompte at their office. When Fernandez Gonzalez visited the office, she was

served with a warrant for her arrest and temporarily detained for remaining in the United

States without authorization. In her letter to Riely, Fernandez Gonzalez stated that the

consequences of his failure to file Form I-129 to request an extension of her H-1B visa

were “dreadful[,]” made her “very upset[,]” and caused her “significant emotional and

physical stress.”   (Emphasis omitted).    Additionally, because of Riely’s failures of

competence and diligence, both MC and CS attended Master Calendar hearings in their

removal proceedings without counsel. It was only thanks to the efforts of Fernandez

Gonzalez’s new counsel and MC’s and CS’s new counsel, respectively, that the United

States Citizenship and Immigration Services retroactively extended Fernandez Gonzalez’s

H-1B visa, and that the Baltimore Immigration Court considered the merits of CS’s case

for being granted asylum. The circumstance is that it is not that Riely’s misconduct did

not harm his clients; rather, the reality is that the actions of new counsel resolved the

damage that Riely caused.

       I agree with the Majority that Riely’s misconduct is aggravated by experience in the

practice of law, vulnerable victims, multiple offenses, deceptive practice during the

disciplinary process, and a selfish or dishonest motive. See Maj. Slip Op. at 41-42, 44. I

disagree, though, with the Majority’s decision to overrule Bar Counsel’s exception to the

hearing judge’s finding that Riely did not engage in a pattern of misconduct. See id. at 42

n.21. Riely violated the same three MLRPC (1.1, 1.3, and 1.4) while representing different

sets of clients (MC/CS and Fernandez Gonzalez) in two different years (2016 and 2017,

respectively). These circumstances are sufficient to establish a pattern of misconduct.


                                           -3-
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 55 of 61



       I agree with the Majority that Riely’s misconduct is mitigated by a lack of a prior

disciplinary record, a personal problem, remorse, and good character and reputation, and

is not mitigated by a lack of a selfish or dishonest motive. See id. at 42-43. I disagree,

though, with the Majority’s overruling of Bar Counsel’s exceptions to the hearing judge’s

findings that Riely engaged in timely good faith efforts to make restitution or rectify the

consequences of his misconduct and had a cooperative attitude toward the attorney

discipline proceeding. See id. at 43 n.22. As to the latter mitigating factor, it is inconsistent

for the Majority to determine that Riely had a cooperative attitude toward the disciplinary

process when he engaged in a deceptive practice in his letter to Bar Counsel responding to

Fernandez Gonzalez’s complaint, even if he later cooperated with Bar Counsel’s

investigation of the complaint after what the Majority labels “the initial misdirection[.]”

Id. at 42-43. In my view, the circumstance that Riely lied to Bar Counsel precludes a

determination, as a mitigating factor, that he had a cooperative attitude toward the

disciplinary proceedings. In other words, I agree with Bar Counsel that it is unjustifiable

to give an attorney who lied to Bar Counsel during the investigation credit for being

cooperative at a later stage. I would sustain Bar Counsel’s exception and conclude that the

hearing judge clearly erred in finding a cooperative attitude toward the attorney discipline

proceeding where the evidence indisputably established that Riely misled Bar Counsel.

       I would also determine that the hearing judge clearly erred in finding that Riely

made timely good faith efforts to make restitution or rectify the consequences of his

misconduct “by participating with the complainants’ new counsel to address the effects of

his actions.” Insofar as assistance to complainants’ new counsel is concerned, the hearing


                                              -4-
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 56 of 61



judge’s opinion does not indicate that Riely took any steps whatsoever to assist MC’s and

CS’s new counsel. Indeed, the hearing judge found that Riely “failed take any steps or

provide any guidance to MC and CS to protect their interests upon ending his

representation of them.”

       Ostensibly, in finding that Riely participated with the complainants’ new counsel to

address the effects of his actions, the hearing judge was referring to a January 18, 2018

letter that Riely wrote in response to Fernandez Gonzalez’s new counsel’s request that he

write a letter regarding his failure to file Form I-129. Riely’s January 18, 2018 letter was

dated nearly a month after December 21, 2017, the point at which Fernandez Gonzalez

ended his representation. The nearly one-month delay between Riely being terminated and

the January 18, 2018 letter, along with the circumstance that Fernandez Gonzalez’s new

counsel requested the letter, rebuts the notion that his efforts to help Fernandez Gonzalez

were timely or self-initiated. Even more telling, the hearing judge found that the January

18, 2018 letter contained misrepresentations. For example, the hearing judge found that

Riely falsely stated that he “replied no” to Fernandez Gonzalez’s question about whether

he had received a second check from her employer to cover fees, and he made the

misleading statement that he “caused [Form] I-129 and the supporting materials and

memorandum to be drafted[.]”         The circumstance that Riely included self-serving

misrepresentations in the January 18, 2018 letter squarely conflicts with the hearing judge’s

finding that his efforts to help Fernandez Gonzalez were in good faith. I would sustain Bar

Counsel’s exception. All of that having been said, the disparities between the aggravating

factors and mitigating factors that the Majority found, and those that I would determine, do


                                            -5-
          Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 57 of 61



not affect my view regarding the appropriate sanction.

       Even with the mitigating and aggravating circumstances determined by the

Majority, disbarment clearly is the appropriate sanction. This case calls to mind the saying:

“The cover-up is worse than the crime.” Riely failed to file Form I-129 to request an

extension of Fernandez Gonzalez’s H-1B visa. Though serious, that lapse, without more,

would not justify disbarment.      But, Riely made the problem worse by engaging in

intentional dishonesty to cover up his lapse.      Riely lied to Fernandez Gonzalez by

indicating to her that he had filed Form I-129 to request her H-1B visa extension, that he

could reconstruct the documents that he had filed with the United States Citizenship and

Immigration Services, and that he had sent a hard copy of documents to the United States

Citizenship and Immigration Services. Riely lied to Special Agent LeCompte by telling

her that he could not understand why she could not find any record that he filed Form I-

129, and that he would send her papers that demonstrated that he had done so. Riely lied

to Bar Counsel by stating that he had responded in the negative after Fernandez Gonzalez

asked him whether he had received the filing fees, and that she promised, but failed, to

provide the filing fees. Simply put, Riely lied to his client, a law enforcement agent, and

Bar Counsel to cover his tracks, thereby engaging in new violations of the MLRPC to hide

existing ones.

       The hearing judge found that Riely’s misrepresentations to Fernandez Gonzalez

regarding reconstructing the documents that he had filed and sending a hard copy of

documents to the United States Citizenship and Immigration Services constituted “an

apparent attempt to conceal his neglect” of her matter. The hearing judge found that Riely


                                            -6-
              Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 58 of 61



made false statements to Bar Counsel regarding him consistently responding in the

negative when Fernandez Gonzalez asked whether her employer had provided the filing

fees and regarding her inaccurately telling him that the filing fees were forthcoming “for

the purpose of advancing a false narrative about what had occurred.” The self-serving

nature of Riely’s lies to Fernandez Gonzalez and Bar Counsel makes them even more

egregious. Additionally, Riely’s lies to Fernandez Gonzalez had the unfortunate effect of

duping her into mistakenly believing that the United States Citizenship and Immigration

Services had timely received Form I-129 to request an extension of her H-1B visa before

it expired.

       Because Riely engaged in intentionally dishonest conduct with Fernandez

Gonzalez, Special Agent LeCompte, and Bar Counsel, compelling extenuating

circumstances would be necessary to justify a sanction other than disbarment.          See

Attorney Grievance Comm’n v. Miller, 467 Md. 176, 228, 223 A.3d 976, 1006 (2020).

The mitigating factors that I would find, and those that the Majority determines, see Maj.

Slip Op. at 42-43, are a far cry from constituting compelling extenuating circumstances.

The lack of compelling extenuating circumstances alone is sufficient to warrant

disbarment. But, as if that is not enough, Riely’s misconduct includes not only multiple

instances of dishonesty, but also other forms of misconduct, including a lack of competence

and diligence, the failure to properly communicate with clients, and the failure to protect

his clients’ interests after the termination of his representation of them. The conclusion

that disbarment is the appropriate sanction is even more warranted given that Riely’s

multiple instances of intentional dishonest conduct are accompanied by numerous other


                                           -7-
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 59 of 61



violations involving a failure to adequately safeguard his clients’ interests. In light of all

of the above and the aggravating factors determined the Majority, especially the factor of

dishonest or selfish motive, disbarment is the appropriate sanction.

       “[D]isbarment is generally the appropriate sanction for intentionally dishonest

conduct, unless an attorney can establish the existence of compelling extenuating

circumstances justifying a lesser sanction.” Miller, 467 Md. at 228, 223 A.3d at 1006

(cleaned up). In Attorney Grievance Comm’n v. Cocco, 442 Md. 1, 13, 109 A.3d 1176,

1183 (2015), this Court aptly observed: “Time and again, we have reached the conclusion

that disbarment is the appropriate sanction for intentional misrepresentations, particularly

when they cast disrepute upon the public perception of lawyers.” (Citation omitted). 2


       2
        I am aware that in Attorney Grievance Comm’n v. Koven, 361 Md. 337, 345, 761
A.2d 881, 885 (2000), the case that the Majority relies on in determining that an indefinite
suspension is appropriate, this Court imposed an indefinite suspension with the right to
apply for reinstatement no sooner than two years for seemingly similar misconduct,
including intentional dishonesty. The imposition of the sanction in Koven, however,
predated this Court’s opinion in Attorney Grievance Comm’n v. Vanderlinde, 364 Md.
376, 773 A.2d 463 (2001). Vanderlinde, id. at 418, 773 A.2d at 488, is the seminal case in
which this Court stated:

              Upon reflection as a Court, in disciplinary matters, we will not in the
       future attempt to distinguish between degrees of intentional dishonesty based
       upon convictions, testimonials or other factors. Unlike matters relating to
       competency, diligence and the like, intentional dishonest conduct is closely
       entwined with the most important matters of basic character to such a degree
       as to make intentional dishonest conduct by a lawyer almost beyond excuse.
       Honesty and dishonesty are, or are not, present in an attorney’s character.
              Disbarment ordinarily should be the sanction for intentional dishonest
       conduct. With our opinion today, we impress upon the members of the bar
       that the Court does not consider [certain prior] cases to be authority for an
       argument for leniency in attorney disciplinary matters involving intentionally
       dishonest conduct.


                                            -8-
           Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 60 of 61



Taking Riely’s misconduct into account, especially his intentionally dishonest conduct in

multiple instances, disbarment is warranted. We must protect the public, particularly

vulnerable members of the public, from dishonesty, and deter lawyers from engaging in




       To be sure, since Vanderlinde, this Court has imposed a sanction less than
disbarment where the circumstances involved dishonesty. Post-Vanderlinde, however,
Koven has not been cited for the proposition that misconduct involving intentional
dishonesty warrants the sanction of an indefinite suspension. Since Vanderlinde, Koven
has been cited in five opinions of this Court and one dissent. In one instance, in an attorney
discipline proceeding that did not involve dishonest conduct, this Court cited Koven and
another prior case after stating that the attorney’s “violations [were] in the nature of serious
neglect for which the Court has typically imposed an indefinite suspension.” Attorney
Grievance Comm’n v. Moore, 447 Md. 253, 273, 135 A.3d 390, 401 (2016). Koven has
been cited in other opinions, and in a footnote in Vanderlinde, for the general well-
established principle that the purpose of a sanction is to protect the public. See Attorney
Grievance Comm’n v. Hayes, 367 Md. 504, 519, 789 A.2d 119, 129 (2002); Attorney
Grievance Comm’n v. Santos, 370 Md. 77, 87, 803 A.2d 505, 510-11 (2002); Attorney
Grievance Comm’n v. Culver, 371 Md. 265, 277 & n.12, 808 A.2d 1251, 1258 & n.12
(2002); Vanderlinde, 364 Md. at 387 n.6, 773 A.2d at 469 n.6. In Vanderlinde, this Court
did not cite Koven for any other proposition, much less for the notion that Koven remained
good law and/or authority for imposing suspensions for intentional dishonest conduct after
Vanderlinde. In none of the cases above in which Koven has been cited since Vanderlinde
was the attorney found to be in violation of MLRPC 8.4(c), the rule involving dishonesty.
       Koven was cited as an example of a violation of MLRPC 8.4(c) and MLRPC 8.4(d),
see Attorney Grievance Comm’n v. Blum, 373 Md. 275, 301, 818 A.2d 219, 234 (2003),
and in a dissenting opinion as an example of a violation of MLRPC 8.4(d), see Attorney
Grievance Comm’n v. Sheinbein, 372 Md. 224, 277 n.12, 812 A.2d 981, 1012 n.12 (2002)
(Eldridge, J., dissenting). In Blum, 373 Md. at 303, 305, 818 A.2d at 236, 237, a case citing
Koven after Vanderlinde, the attorney, who violated MLRPC 8.4(c), among other MLRPC,
was disbarred.
       In comparing the severity of the misconduct in this case with that in Koven, in
Koven, 361 Md. at 343-45, 761 A.2d at 884-85, unlike this case, there were no aggravating
factors assessed and no discussion of harm or damage to the clients involved. Of course,
each case must be assessed on its own facts and circumstances; nonetheless, Vanderlinde
indicates that disbarment generally is the appropriate sanction for intentional dishonest
conduct, which is the exact type of conduct that Riely repeatedly engaged in. And, Koven
was decided at a time when this Court had not determined that the sanction for intentional
dishonesty is generally disbarment and has not been cited by this Court since as precedent
for imposing an indefinite suspension for misconduct involving intentional dishonesty.

                                             -9-
          Case 1:21-mc-00016 Document 1 Filed 01/06/21 Page 61 of 61



intentional dishonesty to protect themselves and to cover up their misconduct as Riely did.

      For the above reasons, respectfully, I dissent.




                                          - 10 -
